 

Case 20-10343-LSS Doc 5182 Filed 06/02/21 Page 1 of 2

;
7, ae

Atlende | YR ve ug seule Vo A 2hq/

bey Cpr Jamboree. fae Aine 7 A ty
ae lg ¢ Herc ure Ww ey V7 f « Use
ZA Ae Phine And there Was Fhe
/roopmecler Che Spel Li
fh» Charo J ne The back sat *
the Latrine Ind opened Up Tc Crh

Tha T ~ 7 the ges eT ae

© We Mie ae Pet gor Uu- pL g
Wovsetleche every Fl0rA~ % Wepwe
Tuistieh +. uiceae- ALICS

Wet eh bee pee didnt dare
Fedf Ghyenc Ob yor atin eo fail > Calan
labled’ ¢ tame, Wh, If —~2e/d/
he with ee TY hice yesT ot Your defo
Wc wev/d/ catch me Qf lease
‘AnNnce F da Gepyetimes Phas

-

are mofe-J dent faux Lae
Dn sade ny head on} Opes Se
|Wounds Eve Sent yor Fo 2 | ae

@ rer: Frevding q ‘Phate oF Ms. \cou®
Onc Canned [M4 gins what 7E Keep -
fe leviny EVERY DAY Please ele Me: ZEB :

   

 
Case 20-10343-LSS Doc 5182 Filed 06/02/21 Page 2 of 2

yoo T=0eeTSBBVELAND OH 440

= en
eet Te

 

oiet Peededelcedd
elgg dete ad eetet CEN pice *
rap At

  

~\~X 4

/ mn = d =
8 fbn Slee

pane oe ia Mh
